Plaintiff in an action to recover damages for false arrest and malicious prosecution was granted a preference on the ground that he had incurred great expense and indebtedness as a result of the confinement of his wife for mental illness in private institutions. Defendants appeal from the order granting the preference. Order reversed, with $10 costs and disbursements to each appellant filing a separate brief, and motion *836denied, without costs. The granting of the motion under the facts disclosed in this record was an improvident exercise of discretion. Concededly plaintiff is gainfully employed at a salary in excess of $100 a week. Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.